Mount, J.
This is an application to this court for a writ of mandate requiring the superior court of King county either to fix the amount of a supersedeas bond in aid of an appeal in habeas corpus proceedings, or to fix the amount of bail upon the giving of which the petitioner may be released from custody pending the appeal.
The petitioner was arrested and taken into custody upon a warrant of extradition issued by the governor of this state. He thereupon petitioned the superior court of King county for a writ of habeas corpus. Upon a hearing, the trial court denied the writ of habeas corpus. Petitioner thereupon gave notice of *190appeal to this court, and requested the superior court to fix the amount of a supersedeas bond pending the appeal, or for an order fixing the amount of bail for his release pending the appeal. That application was denied, and petitioner perfected his appeal and thereupon applied to this court for the writ of mandate above stated.
In In re Foye, 21 Wash. 250, 57 Pac. 825, which was a case where the lower court made an order granting a supersedeas and admitting the appellant to bail pending an appeal from a writ of habeas corpus in an extradition proceeding, we said:
“Respondent now moves this court to vacate and set aside the orders last mentioned, and we are of the opinion that this branch of the motion must be granted. Neither the constitution of the United States nor the law of Congress pertaining to the subject of extradition, nor any law of this state, authorizes the giving of bail in habeas corpus proceedings in extradition cases. It is true that our statute provides that the writ may issue for the purpose of admitting a party to bail who is charged with an offense against the laws of this state, but that statute is wholly inapplicable to eases where a party is in custody by virtue of an extradition warrant. As was well said in the case of Ex Parte Erwin, 7 Tex. App. 288, to permit one arrested as a fugitive from justice to go at large upon bail would be to put him in a situation to ‘defy the mandate of the court and treat its judgment with contempt.’ ”
That cáse, upon the question now presented, has never been overruled or modified. In order to grant the writ in this case, it would be necessary to expressly overrule that case and to direct the lower court to do what we said in that case it had no right to do. We are not disposed to overrule that case upon that point.
The application for the writ is therefore denied.
Mitchell, Tolman, and Holcomb, JJ., concur.